Per Curiam.
This matter is before us on the Response of the United States to Court Order of April 18, 2018, within which was a motion seeking summary affirmance of the district court's judgment. The United States moves for summary affirmance based on this court's recent published decision in United States v. Pullen, 913 F.3d 1270 (10th Cir. 2019), en banc rev. denied April 15, 2019, and the court's earlier decision in United States v. Greer, 881 F.3d 1241 (10th Cir. 2018). While the appellant does not dispute that Greer and Pullen control the outcome of this appeal and does not contest summary affirmance of the district court's judgment, he reserves the right to appeal this matter to the United States Supreme Court for further review.
In light of the foregoing, the tolling of proceedings in this appeal is lifted, and the appellee's motion for summary affirmance is granted. The judgment of the district court is affirmed.